Gray, C. J.
By the Gen. Sts. e. 101, §§ 31-34, it is only “ after the settlement of an estate by an executor or administrator,” as well as after the expiration of the time limited for the commencement of actions against him, that debts which could neither have been sued against him, nor secured by application to the judge of probate, under c. 97, § 8, to have assets retained or a bond given, can be the subject either of an action at law or of a suit in equity against the heirs or next of kin. In the present case, there being no allegation or proof that the estate had been settled, the bill was rightly dismissed. Grow v. Dobbins, 124 Mass. 560. Brooks v. Rayner, 127 Mass. 268.

Fxeeptions overruled.